Citation Nr: 1116088	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right ankle injury.

4.  Entitlement to service connection for blood clots of the right leg, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for migraines, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for hemoptysis (claimed as blood in the sputum), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for chondroma of the left ring finger (claimed as tumor on the bone), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the claims on appeal.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2006.

In August 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record. 

In October 2007, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in a December 2009 supplemental SSOC) and returned the matters on appeal to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the Veteran's claim for bilateral hearing loss, in its October 2007 remand, the Board noted his assertions of in-service noise exposure, as well as his personnel records documenting service as a combat engineer in Southwest Asia from October 1990 to April 1991 and likely associated noise exposure.  The Board also noted medical evidence of post-service hearing loss, including the report of an August 2005 VA audiological examination, which reflects audiometric testing results showing hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R. § 3.385.

In light of this evidence, the Board instructed the RO to arrange for the Veteran to undergo VA ear, nose, and throat (ENT) examination to determine whether he currently had hearing loss to an extent recognized as a disability for VA purposes related to service.  If hearing loss was found, the physician was to offer an opinion as to whether it was at least as likely as not such disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with likely combat service in Southwest Asia.

A VA audiological evaluation took place in September 2009.  Audiometric testing revealed no hearing loss to the extent recognized as a disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran was also provided a VA ENT examination in September 2009.  After examining the Veteran and reviewing the claims file, the VA physician, noting the Veteran's audiometric test results, gave a diagnosis of bilateral sensory neural hearing loss, left ear, very mild.  The examiner noted that the Veteran's audiometric findings were almost within normal limits, and commented that such results were improved from the August 2005 VA examination, where there appeared to be a fairly flat, symmetrical loss in both ears.  The examining VA physician did not provide an opinion with respect to whether any hearing loss was the result of injury or disease incurred or aggravated in service.  

While the Veteran was not found to have had hearing loss to an extent recognized as a disability for VA purposes in September 2009, the Board notes that a veteran may be entitled to service connection for a disability existing at the time he files his claim for service connection-in this case, in April 2004-or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the record still does not include an adequate medical opinion that fully and clearly address whether bilateral hearing loss-as noted in the report of an August 2005 VA examination-is the result of injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with likely combat service in Southwest Asia, the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim for tinnitus, the Board notes that service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  As the Veteran's representative points out, the report of an August 2005 VA examination includes a notation by the examiner that tinnitus is associated with Ibuprofen use, and, as noted in the report of a November 2009 VA examination, the Veteran takes Ibuprofen for his headaches.  As discussed below, the Veteran's claim for migraines, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is being remanded for further development.  

Thus, as any decision with respect to the claim for service connection for migraines may affect the Veteran's claim for tinnitus, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claim for service connection for tinnitus, at this juncture, would be premature.  Hence, a remand of this matter is warranted , as well. 

Accordingly, the RO should forward the claims file to the physician who provided the September 2009 ENT examination for an addendum opinion with a complete, clearly-stated rationale.  With respect to both any hearing loss to an extent recognized as a disability for VA purposes existing since the Veteran's April 2004 claim, to include during the August 2005 audiological examination, and any current tinnitus, the examiner should clearly opine whether it is at least as likely as not that such disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with likely combat service in Southwest Asia.  The examiner should also opine whether it is at least as likely as not that any such disability was caused, or is aggravated (worsened beyond natural progression), by the Veteran's use of Ibuprofen or any other medication taken for headaches.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  The RO should only arrange for further ENT examination of the Veteran if the September 2009 VA ENT examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

Regarding the claims for service connection pursuant to 38 U.S.C. § 1117, in its October 2007 remand, the Board instructed the RO to afford the Veteran a VA examination that conformed to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The examiner was to specifically state whether any of the Veteran's complaints or symptoms of blood clots of the right leg, migraines, hemoptysis, or chondroma of the left ring finger (claimed as tumor on the bone) are attributable to a known diagnostic entity.  If there was a known diagnosis that could be medically explained, the examiner was to offer an opinion as to whether it is at least as likely as not that the diagnosed disability was incurred in or aggravated by service.  Furthermore, if the Veteran suffered from any claimed symptoms that were not determined to be associated with a known clinical diagnosis, further specialist examination(s) were to be ordered by the primary examiner to address these findings.  

The Veteran was given a VA Gulf War examination in November 2009.  After examining the Veteran, the examiner gave diagnoses of status post superficial throbophlebitis of the right leg, cluster headaches, hemoptysis, and status post surgical removal of benign chondroma of the left ring finger.  The examiner also opined that it was not likely that any of these abnormalities resulted from or were aggravated by the Veteran's active duty career.  

However, while the examiner listed diagnoses of the Veteran's medical abnormalities, he did not specifically state whether, or provide any explanation or rationale of how, any of the Veteran's complaints or symptoms were attributable to a known clinical diagnosis that could be medically explained.  In this regard, the Board notes that, while diagnosing hemoptysis, the examiner commented that for several years the Veteran had had occasional episodes of cough, whereby he may cough up spots of bright red blood, and that the record reflected that the Veteran had a questionable infiltrate in the lower lobe of the lung on one occasion, but that a bronchoscopy was negative.  The examiner provided no further comment on any probable etiology of the Veteran's hemoptysis, or whether such hemoptysis could be linked to any known clinical diagnosis.  The Board also notes that, while the Veteran was diagnosed as having "cluster headaches," headaches are listed under 38 C.F.R. § 3.317(b) as a possible sign or symptom that may be a manifestation of undiagnosed illness (and thus a qualifying chronic disability under 38 U.S.C. § 1117).  Again, while diagnosing cluster headaches, the examiner provided no further comment regarding whether such cluster headaches were attributable to a known clinical diagnosis that could be medically explained.

Because the record still does not include adequate medical opinions that fully and clearly address whether any of the Veteran's complaints or symptoms of blood clots of the right leg, migraines, hemoptysis, or chondroma of the left ring finger (claimed as tumor on the bone) is attributable to a known clinical diagnosis that can be medically explained, the Board finds that further medical development of these claims is also warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon, 20 Vet. App. at 79. 

Accordingly, the RO should forward the claims file to the physician who provided the November 2009 VA examination for an addendum opinion with a complete, clearly-stated rationale.  With respect to the Veteran's complaints or symptoms of blood clots of the right leg, migraines, hemoptysis, and chondroma of the left ring finger (claimed as tumor on the bone), the examiner should specifically state whether any such complaint or symptom is attributable to a known clinical diagnosis that can be medically explained.  If the Veteran suffers from any claimed symptoms that are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.  The RO should only arrange for further examination of the Veteran if the November 2009 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

While these matters are on remand, to ensure that all due process requirements are met, and that the record before each physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final matter, regarding the Veteran's claim for service connection for residuals of a right ankle injury, the Board notes that the report of a March 2006 VA examination indicates the opinion of the examiner that chronic right ankle pain and strain occurred following the Veteran's surgery for superficial saphenous vein phlebitis.  Thus, the Board points out that, as any decision with respect to the claim for service connection for blood clots of the right leg may affect the Veteran's claim for a residuals of a right ankle injury, these claims are inextricably intertwined.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 183.  As the claims should be considered together, it follows that, any Board action on the claim for service connection for residuals of a right ankle injury, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the ENT physician who examined the Veteran in September 2009 for an addendum opinion.

With respect to both any hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent) existing since the Veteran's April 2004 claim, to include during the August VA 2005 audiological examination, and any current tinnitus, the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with likely combat service in Southwest Asia.

The examiner should also opine whether it is at least as likely as not that any such hearing loss or tinnitus (a) was caused or (b) is aggravated (worsened beyond natural progression) by the Veteran's use of Ibuprofen or any other medication taken for headaches.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA ENT examination, by a physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in November 2009 for an addendum opinion.

With respect to the Veteran's complaints or symptoms of blood clots of the right leg, migraines, hemoptysis, and chondroma of the left ring finger (claimed as tumor on the bone), the examiner should specifically state whether any such complaint or symptom is attributable to a known clinical diagnosis that can be medically explained.

If the Veteran suffers from any claimed symptoms that are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.  In such instance, the primary examiner should provide the specialist(s) with all examination reports and test results, and request that the specialist determine if the Veteran's claimed symptom can be attributed to a known clinical diagnosis.  If the Veteran's symptom is attributable to a known clinical diagnosis, the specialist should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the diagnosed disability was incurred in or aggravated by service.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician(s) should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

